IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-CC-00328-SCT
OLUFEMI OKONUREN, M.D. a/k/a OLUFEMI
OLUSOLA OKUNOREN, M.D.
v.
MISSISSIPPI STATE BOARD OF MEDICAL
LICENSURE
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                           03/22/94
TRIAL JUDGE:                                HON. PAT WISE
COURT FROM WHICH APPEALED:                  HINDS COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                     WILBUR O. COLOM
                                            CHRISTOPHER D. HEMPHILL
ATTORNEY FOR APPELLEE:                      STANLEY T. INGRAM
NATURE OF THE CASE:                         CIVIL - STATE BOARDS AND AGENCIES
                                            (OTHER THAN WORKER'S
                                            COMPENSATION)
DISPOSITION:                                AFFIRMED - 1/30/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE SULLIVAN, P.J., SMITH AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:


                                 STATEMENT OF THE CASE

On March 22, 1994, the Chancery Court of the First Judicial District of Hinds County affirmed an
order rendered on September 27, 1991, by the Mississippi State Board of Medical Licensure (Board),
revoking the Mississippi medical license of Olufemi O. Okonuren, M.D., (Okonuren). The Board's
revocation order was based on a finding that Okonuren was in violation of Sub-Section (11) of Miss.
Code Ann. Section 73-25-29, as a result of Okonuren having received a Final Sanction Notice
imposed by the United States Department of Health and Human Services (USDHHS), Office of
Inspector General, based on a finding of failure to meet professionally recognized standards of care.
A certified copy of the Notice of Final Sanction was presented as prima facie evidence. Aggrieved by
the Board's order, Okonuren assigns as error the following issues:

     1. Whether, under the circumstances, there was a denial of due process by the Board by
     overruling Okonuren's motion to issue subpoenas on his behalf, i.e., request by Okonuren
     for issuance of subpoenas made during the hearing and presentation of the State's case,
     where Okonuren had adequate notice of said hearing and agreed with commencement of
     the same?

     2. Whether the copy of the "Final Sanction Notice" from the United States Department of
     Health and Human Services, Office of Inspector General, was certified, as required by
     Section 73-25-29(11), necessary to establish a prima facie case?

     3. Whether the basis for disciplinary action, i.e., violation of Sub-Section (11), of Section
     73-25-29 violates the prohibition against ex post facto laws in the Mississippi Constitution?

     4. Whether the Board's action was based on a "Final Sanction" imposed by the Department
     of Health and Human services, office of Inspector General?

     5. Whether the "Final Sanction" was based upon a finding of "incompetency" or "failure
     to meet professionally recognized standards of health care," as required by Subsection (11),
     Section 73-25-29?

Upon review of the arguments made, we affirm the findings and sanction imposed by the Mississippi
State Board of Medical Licensure.


                                               FACTS

Following a hearing on September 26, 1991, the Board entered an order on September 27, 1991,
revoking the Mississippi medical license of Olufemi O. Okonuren, M.D., based on a finding that
Okonuren was in violation of the Mississippi Medical Practice Act, Sub-Section (11) of Section 73-
25-29, as a result of having received a Final Sanction imposed by the USDHHS, Office of Inspector
General. The Final Sanction was based on a finding of failure to meet professionally recognized
standards of care, a certified copy of the Notice of Final Sanction being prima facie evidence thereof.
The proceedings which culminated in the September 27, 1991, revocation order were initiated on
February 11, 1991, by issuance of a summons, charging Okonuren with violation of the Medical
Practice Act as enumerated above. The specific allegations were set forth by an Affidavit of Richard
P. Allison, Chief Investigator of the Board, attached to and made a part of the summons.

On March 11, 1991, Okonuren, through his then counsel, Stella L. Terrell, filed a "Motion to Dismiss
or, in the Alternative, Place Proceedings in Abeyance." Okonuren's motion was premised on the fact
that he had perfected an appeal of the sanction notice of the USDHHS to a Federal Administrative
Law Judge. The administrative appeal was set for hearing on June 4, 1991. The Board initially
considered this motion at its regularly scheduled meeting on March 21, 1991, and chose not to rule
on the motion at that time. In lieu thereof, Okonuren's counsel and the complaint counsel for the
Board were requested to submit briefs. The motion and briefs were then considered by the Board at
its regularly scheduled meeting on May 9, 1991. After full consideration of all exhibits and oral
argument, the Board denied Okonuren's motion.

Following denial of the motion, and prior to proceeding with the hearing, the Board was temporarily
restrained from proceeding with the hearing by order of the Chancery Court of the First Judicial
District of Hinds County (Civil Action File No. 145,581). As a result, the Board placed in abeyance
any proceedings until such time as a final decision was rendered by the Chancery Court. On July 16,
1991, the Chancery Court rendered its order and denied Okonuren's petition for permanent injunctive
relief against the Board. The hearing was the set for July 18, 1991. On said date, the Board
considered and denied Okonuren's third motion for a continuance. As a result of the hearing,
Okonuren's certificate to practice medicine in the State of Mississippi was revoked. On August 16,
1991, Okonuren, through new counsel, Wilbur O. Colom, filed a motion to lift the suspension and set
the matter for rehearing. On August 25, 1991, the complaint counsel for the Board, at the request of
the Board's Executive Officer, Frank J. Morgan, Jr., M.D., corresponded with Colom and advised
him that the Board had scheduled his motion for consideration at its next regularly scheduled meeting
on September 26, 1991. Attorney Colom was then advised that, in the event the Board granted a
rehearing, Colom should be ready at that point to proceed with a full hearing.

Okonuren's motion to lift suspension and set matter for hearing was considered by the Board at 10:00
a.m. on September 26, 1991. After hearing argument of counsel, the Board found Okonuren's motion
to be well taken. By agreement of counsel, the Board then proceeded with a new hearing. At said
hearing, evidence and testimony, as hereinafter discussed, was presented by the Board's complaint
counsel as well as by Okonuren's attorney, Wilbur O. Colom. Following the hearing, the Board
rendered its order on September 27, 1991, revoking Okonuren's certificate to practice medicine in
Mississippi.

Okonuren perfected his appeal to the Chancery Court of the First Judicial District of Hinds County.
Pending the appeal, the Court rendered an order on November 6, 1991, staying the revocation,
thereby permitting Okonuren to practice medicine in the State of Mississippi. As provided by statute
and case law, the appeal was heard by the Chancery Court based upon the record made before the
Board. After consideration of the record and briefs of both parties, the Chancery Court rendered its
"Order and Memorandum of Opinion" on March 22, 1994, affirming the September 27, 1991,
revocation order of the Board. Chancellor Patricia Wise concluded the court's order as follows:

     This Court finds that [Okonuren] and his attorney were afforded adequate notice and
     opportunity to be heard at the September 26, 1991, hearing of the Board as outlined in the
     Board's Exhibit Number 7, and further, that the Board's decision was triggered by a "Final
     Sanction" imposed by the Department of Health and Human services and is a ground for
     revocation of license in accordance with Subsection (11) of Section 73-25-29 of the Mississippi
     Code Annotated, and that the November 30, 1990, "Final Notice" came about after the July 1,
     1989, amendment of Subsection (11) and is not a violation of the ex post facto laws of the
     Mississippi Constitution as outlined in Board's Exhibit Number 5. Further, the Board's decision
     was based on a finding of failure of [Okonuren] to meet professionally recognized standards of
     health care by ordering unnecessary lab tests as outlined in Board Exhibit Number 4.

     It is the opinion of this Court that the Board's decision was supported by substantial evidence
     and was not arbitrary and capricious. This Court finds that the Board's determination and order
     rendered September 27, 1991, shall be affirmed.

Pursuant to petition filed by Okonuren, the Chancery Court rendered an order on July 7, 1994, staying
the licensure revocation pending appeal to the Mississippi Supreme Court. The stay was conditioned
on Okonuren practicing in a structured, supervised environment wherein "he will have no
responsibility (directly or indirectly) as to the billing and financial decisions related to patient
treatment." Further, the court ordered that a selected number of patient files be reviewed by a
supervising physician, "to ascertain the medical necessity and medical reasonableness for the presented
complaint and diagnosis." The results of the quarterly review are to be provided to both the Board and
the Chancery Court.


                                               FACTS

As the result of an investigation performed by the Mississippi Foundation for Medical Care, Inc.
(MFMC), sanction hearings were initiated against Okonuren on or about January 16, 1990. The
MFMC is the Peer Review Organization (PRO) for the State of Mississippi, charged with authority
to review services rendered by Medicaid providers and to make recommendations concerning
provider Sanction. Following the hearings, it was the recommendation of MFMC to the Division of
Medicaid, that a Sanction be imposed, i.e., provider status be revoked for a period of three years with
consideration given to recovering monies on lab tests that were deemed unnecessary or those which
were performed without medical indication or medical necessity. It was determined that Okonuren
had ordered more laboratory tests than similar Medicaid providers in the State. A review of random
office records revealed the following: 82% of his urinalyses were found to be medically unnecessary;
the urinalyses did not include microscopic analysis which reduced its value and was not a complete
test; 81% of the hemoglobins and hematocrits were found to be medically unnecessary; 97% of the
blood glucose determinations were found to have no medical indication documented; 79% of
Okonuren's EKG's were found to have no medical indication documented and there were no written
interpretations on the EKG's and none were reviewed by an internist or cardiologist. In relation to its
investigation and conclusions, the MFMC provided Okonuren a notice on February 1, 1990, of
"Substantial Violations in a Substantial Number of Cases" which resulted in its conclusion that
Okonuren had "substantially violated the obligations under Section 1156 of the Social Security Act."
In said notice, Board Exhibit 4, it is stated:

     Section 1156 of the Social Security Act, 42 U.S.C. Section 1320c-5, imposes certain
     obligations upon health care practitioners and other persons who furnish or order services under
     Medicaid. These obligations are to assure that the services are: (1) provided economically and
     only when, and to the extent they are medically necessary; (2) of a quality that meets
     professionally recognized standards of health care; and (3) supported by the appropriate
     evidence of medical necessity and quality of the services in a form and fashion as may be
     required.

     On the basis of additional information provided in response to the above letters, Mississippi
     Foundation for Medical Care has determined that you have failed to comply with the obligations
     imposed on you by Section 1156 of the Social Security Act. Therefore, the Mississippi
     Foundation for Medical Care has submitted a recommendation to the Division of Medicaid,
     Office of the Governor, State of Mississippi, that you be excluded from participating in the
     Medicaid program for a period of three (3) years and required to pay to the Division of
     Medicaid, State of Mississippi, a monetary penalty in the amount of expenses deemed to have
     occurred as a result of unnecessary lab testing as a condition for your continued participation in
     the Medicaid program.

As a result of the above, the Mississippi Division of Medicaid sanctioned Okonuren, effective May 1,
1990, for a period of three years.

On November 30, 1990, the USDHHS, through the Office of Inspector General, Washington, D.C.,
notified Okonuren that he was excluded from participation in the Medicare/Medicaid programs. The
Inspector General extended the sanction to include Medicare for an indefinite period of time. The
November 20, 1990, notice did not propose an exclusion. To the contrary, the notice implemented
the exclusion, effective 20 days after date of said notice. The first paragraph of said notice stated, to-
wit:

     This is to notify you that you are being excluded from participation in the Medicare program
     (42 U.S.C. 1395, et seq.), and any State health care program as defined in Section 1128(h) (42
     U.S.C. 1320a-7(h)) of the Social Security Act, until you are reinstated by the State or Federal
     program which excluded or suspended you. These actions are effective 20 days from the date of
     this letter, and are due to the fact that you have been excluded or suspended by a Federal or
     State health care program for reasons bearing on your professional competence, professional
     performance, or financial integrity.

(Emphasis added.)

The original of the above notification was sent directly to Okonuren. A copy of same was introduced
before the Board as Board Exhibit No. 5. The copy was certified as being true and correct by James
F. Patton, Director, Health Care Administrative Sanctions Staff , Office of Investigations, Office of
Inspector General, USDHHS, as chief custodian of the records, said certification being sworn before
a notary public on December 20, 1990.

Okonuren perfected an appeal of the alleged Final Sanction by the Inspector General of the USDHHS
to the Department Appeals Board, Civil Remedies Division. On June 4, 1991, an in-person
evidentiary hearing was held in Jackson, Mississippi, before Administrative Law Judge Steven T.
Kessel. At the hearing, evidence and testimony was presented, including testimony from Okonuren
and others. In response to motions for summary disposition filed on behalf of both parties, it was
determined that the Inspector General had proposed to modify Okonuren's exclusion to allow him to
reapply for reinstatement to the Medicare and Medicaid programs on May 1, 1993, the date when
Okonuren would be eligible to reapply to Mississippi Medicaid. As a result of said motions and in-
person evidentiary hearing, the Administrative Law Judge affirmed the actions of the Inspector
General, as amended, and concluded that the exclusion of Okonuren from participating in Medicare
and Medicaid was not extreme or excessive. The decision of the Administrative Law Judge, dated
August 23, 1991, was introduced before the Board as Board Exhibit No. 6. In his decision, the
Administrative Law Judge made the following pertinent Findings of Fact:

     6. A MFMC review of Petitioner had found that Petitioner had: 1) poorly documented his
     reasons for ordering laboratory work; 2) ordered unnecessary laboratory work; 3) performed
     inadequate and very poor quality EKG'S; 4) performed incomplete urine tests; 5) maintained
     inadequate records from which to ascertain his treatment of his patients; and 6) demonstrated a
     risk to patients by giving "inappropriate diagnosis" of patients' illnesses, thereby placing his
     patients at risk.

     ....

     8. Petitioner was suspended from participation in a State health care program for reasons
     bearing on his professional performance.

     ....

     18. There is a pattern, established by specific treatment records in evidence, of Petitioner
     routinely ordering certain tests of some patients, specifically hemoglobins, hematocrits,
     urinalyses, and blood sugars, virtually every time those patients visited him.

     19. There is nothing in the patient records that are in evidence in this case to show that
     Petitioner actually evaluated the tests that he ordered or that he systematically recorded the
     results of these tests in any way meaningful to the treatment of those patients.

     20. There is no documented medical necessity for most of the laboratory tests ordered by
     Petitioner in these treatment records.

     ....

     22. Petitioner knew or should have known that the Mississippi Medicaid program did not
     authorize reimbursement for the tests ordered by Petitioner.

     23. Petitioner should have known that the tests systematically ordered by him were not
     medically justified.

     ....

     28. Petitioner's pattern of ordering tests which were not medically justified and claiming
     reimbursement from Mississippi Medicaid for those tests when he knew or should have known
     that they were not reimbursable items or services establishes that Petitioner is not a trustworthy
     provider of care.

     29. Petitioner's lack of trustworthiness is further established by his refusal to admit that his
     conduct was improper.

     30. Given Petitioner's lack of trustworthiness, a substantial exclusion from participating in
     Medicare and Medicaid is reasonable.

(Board's Exhibit #6.)

As indicated above, the Inspector General of the USDHHS, as well as the Administrative Law Judge,
found that Okonuren's conduct failed to meet professionally recognized standards of health care. In
addition, the Administrative Law Judge found Okonuren to be manifestly untrustworthy, stating in
part:

     I find that [Okonuren] is a manifestly untrustworthy provider. The evidence in this case
     establishes that [Okonuren] systematically ordered laboratory tests of Medicaid recipients under
     circumstances where there was no documentation supporting any need for such tests.
     [Okonuren] ordered these tests in circumstances where there was no evidence that his patients
     suffered from conditions whose diagnosis and treatment would benefit from the laboratory
     testing which [Okonuren] ordered. Frequently, the complaints manifested by [Okonuren]'s
     patients were totally unrelated to the tests which [Okonuren] ordered. In some cases,
     [Okonuren] persisted in ordering repetitive laboratory testing of patients where initial test
     results did not reveal the presence of medical problems. Furthermore, [Okonuren] persisted in
     claiming reimbursement for unnecessary laboratory tests from Mississippi Medicaid after
     Mississippi Medicaid explicitly told [Okonuren] that his pattern of ordering tests was not
     medically justified.

     The fact that [Okonuren] persisted in ordering and claiming reimbursement from Mississippi
     Medicaid for unnecessary laboratory tests over a lengthy period of time despite being told by
     Medicaid that his actions were improper is strong evidence that [Okonuren] is not a trustworthy
     provider of care. See 42 C.F.R. 1001.125(b)(1). That evidence is reinforced by [Okonuren]'s
     refusal to acknowledge in his statements to Mississippi Medicaid and in his testimony at the
     hearing which I conducted that he had done anything that was improper. See 42 C.F.R.
     1001.125(b) (6). Notwithstanding strong evidence to the contrary, [Okonuren] asserted that his
     practice in ordering and claiming reimbursement for laboratory tests was "perfect." Tr. 142.
     [Okonuren]'s refusal to concede even the possibility that he had engaged in improper practices
     proves not only his failure to accept -- responsibility for his acts, but strongly suggests a
     Propensity to commit additional similar misconduct in the future.

     It is precisely because [Okonuren] is capable of contravening the law when he finds the law to
     be a hindrance, and because he does not accept -- the wrongfulness of his conduct, that I find
     [Okonuren] to be untrustworthy.

(Board's Exhibit #6; emphasis added.)

Each of the above findings by the Administrative Law Judge was considered by the Board prior to
rendering its decision on September 27, 1991, to revoke Okonuren's certificate to practice medicine in
the State of Mississippi.


                                    STANDARD OF REVIEW

First of all, factual findings of the Commission are prima facie correct, and "the reviewing court
cannot substitute its judgment for that of the Commission and disturb its findings where there is any
substantial basis in the evidence for such findings or where the ruling of the commission is not
capricious or arbitrary." Loden v. Mississippi Public Service Comm'n, 279 So. 2d 636, 641 (Miss
1973). See also Montalvo v. Mississippi State Bd. of Medical Licensure, 671 So. 2d 53, 57 (Miss.
1996); Mississippi Public Service Comm'n v. Alabama Great Southern Railroad Company, 255
So. 2d 665, 667 (Miss. 1971). Although there is a presumption of regularity, and while the "arbitrary
and capricious" standard of review is highly deferential, it is by no means a "rubber stamp."
Mississippi State Bd. of Nursing v. Wilson, 624 So. 2d 485, 489-90 (Miss. 1993) (quoting United
States v. Garner, 767 F.2d 104, 116 (5th Cir.1985)).

Our Constitution does not permit this Court to retry matters de novo on appeal from administrative
agencies. Mainstream Savings & Loan Association v. Washington Federal Savings & Loan
Association, 325 So. 2d 902, 903 (Miss. 1976).

The appeal from an administrative agency is a limited one. This Court will entertain the appeal only
to determine whether or not the order of the agency was (1) supported by substantial evidence; (2)
arbitrary or capricious; (3) beyond the power of the administrative agency to make; or (4) violated
some constitutional or statutory right of the complaining party. Mainstream Savings & Loan
Association v. Washington Federal Savings & Loan Association, 325 So. 2d 902, 903 (Miss.
1976) (citing Mississippi Tax Comm'n v. Mississippi-Alabama State Fair, 222 So. 2d 664 (Miss.),
cert. denied, 396 U.S. 940 (1969); Loftin v. George County Board of Education, 183 So. 2d 621
(Miss. 1966); City of Meridian v. Davidson, 211 Miss. 683, 53 So. 2d 48 (1951)).

Administrative agencies have only such powers as are expressly granted to them or those necessarily
implied via their grant of authority. State ex rel. Pittman v. Mississippi Public Service Comm'n,
538 So. 2d 367, 373 (Miss. 1989). The term "necessarily implied" is more restrictive than
"implication." "Necessarily implied" refers to the logical necessity and means that no other
interpretation is permitted by the words of the instrument construed. It has been defined as an
implication which yields so strong a probability of intent that any intention to the contrary cannot be
supposed leaving no room for doubt. Strong v. Bostick, 420 So. 2d 1356, 1361 (Miss. 1982)
(quoting 42 C.J.S. Implication at 405 (1944)).

Furthermore, any such power exercised by an administrative agency must be found within the four
corners of the statute under which it operates. Strong v. Bostick, 420 So. 2d 1356, 1361 (Miss. 1982)
; Mississippi Milk Comm'n v. Winn-Dixie, 235 So. 2d 684 (Miss. 1970). If the authority of the
administrative agency is not found to be expressly granted or necessarily implied, then the agency's
decision is void. Farrish Gravel Co., Inc. v. Mississippi State Highway Comm'n, 458 So. 2d 1066,
1068 (Miss. 1984).


                                                 LAW

     1. Whether, under the circumstances, there was a denial of due process by the Board by
     overruling Okonuren's motion to issue subpoenas on his behalf, i.e., request by Okonuren
     for issuance of subpoenas made during the hearing and presentation of the State's case,
     where Okonuren had adequate notice of said hearing and agreed with commencement of
     the same?

Okonuren argues that he was denied due process of law by the Board's refusal to issue subpoenas on
his behalf and that failure to do so constitutes reversible error. Okonuren states that § 73-25-27 of
Miss. Code of 1972, which governs disciplinary proceedings before the Board, provides for the
issuance of subpoenas and grants authority to the Board to issue the same.
A request to the Board to issue subpoenas on behalf of a physician should be timely and reasonable.
Okonuren's request did not come until after the hearing had commenced and after introduction of the
first two of the State's exhibits. Okonuren and his attorney would have this Court believe that they
were not notified of the hearing to be held on September 26, 1991. In fact, at page 9 of Appellant's
Brief, Okonuren states, "no written notice was given to Dr. Okonuren or his counsel of any of the
proceedings." The facts belie this assertion. Both Okonuren and his counsel were clearly advised in
advance of the hearing, and thereby given an opportunity to seek discovery, request subpoenas, and
introduce witnesses and papers on Okonuren's behalf. Evidence that Okonuren and his attorney knew
of the scheduled hearing date is set forth in the transcript. As noted above, Colom petitioned to lift
the prior disciplinary action of the Board against Okonuren which was rendered July 26, 1991.
Colom filed his "Motion to Lift Suspension and Set Matter for Hearing" with the Board on
August 16, 1991. In response to this motion, the Complaint Counsel for the Board, at the request of
the Board's Executive Officer, Frank J. Morgan, Jr., M.D., corresponded with Colom on August 5,
1991. In the letter, Colom was advised that his motion would be heard by the Board on
September 26, 1991. The third paragraph of this letter states as follows:

     Your motion on behalf of Dr. Okunbren [sic] will be the first item placed on the September
     agenda. This will also give you a better opportunity to present and argue the motion. In the
     event the Board rules in Dr. Okonuren's favor, you should be ready at that point to proceed
     with a full hearing.

(Emphasis added.)

The above letter was received by Colom's office on August 27, 1991, as evidenced by the return
receipt. Therefore, Okonuren and his attorney had more than the statutory period of time in which to
prepare for a hearing, which could have included timely requests to issue subpoenas and discovery. In
light of the above correspondence, we find it is disturbing that Okonuren states in his brief, that "[t]he
Board offered the justification that Dr. Okonuren should have asked for the subpoenas earlier despite
the fact that it was only at the motion hearing that Dr. Okonuren learned that a rehearing would be
held on the same day." In this regard, Hon. Patricia Wise, Chancellor, correctly held:

     It is this Court's opinion that Okonuren and his attorney were clearly advised in advance of the
     hearing which was held on September 26, 1991. The appellant was given an opportunity to
     issue subpoenas and conduct discovery in a manner which did not violate Okonuren's due
     process.

In addition to the above, Okonuren agreed to proceed with the hearing on September 26, 1991. After
Colom presented his motion to lift the prior disciplinary action, Ms. Sara DeLoach, Special Assistant
Attorney General assigned to the Board, asked, "Is everyone ready to go to hearing today?" In
response to this inquiry, Colom stated, "I am ready. I am ready." The Board then went into executive
session and granted Okonuren's motion to lift the prior disciplinary action. By same order, the Board
directed that the matter proceed. It was not until after complaint counsel had introduced the first two
exhibits that Okonuren objected and requested that the Board issue subpoenas. In order to issue
subpoenas, it would have been necessary for the Board to stop the proceedings and locate individuals
who had not been previously notified or given an opportunity to arrange their schedules to attend. It
is the well-established rule of law in this and other states that attorneys requesting a continuance or
leave of court to subpoena witnesses must show due diligence on their part prior to making such a
request. See Terrel v. Mississippi Bar, 662 So. 2d 586, 589-90 (Miss. 1995); Griffin v. State, 494
So. 2d 378 (Miss. 1986); Harper v. State, 394 So. 2d 311 (Miss. 1981); State v. Dorning, 682
S.W.2d 221 (Tenn. Cr. App. 1984).

The basis for Okonuren's request for subpoenas after initiation of the disciplinary proceeding was to
permit cross-examination of individuals identified as signatory parties to Board Exhibit Nos. 3 and 4.
Yet, at the same time, Okonuren introduced as a part of his testimony, three affidavits from
individuals who were not personally present and subject to cross-examination.

Okonuren asserts the failure of the Board to issue the subpoenas is reversible error. We disagree.
First, the transcript reflects that two of the witnesses whom Okonuren wished to call were individuals
with the Mississippi Foundation for Medical Care, Inc. (MFMC), who signed correspondence from
MFMC (Board's Ex. 3 and 4). The documentation set forth as Exhibits 3 and 4 is not only
corroborated but also substantiated by the Final Sanction Notice introduced as Board's Exhibit 5 and
the findings of fact of Administrative Law Judge Steven T. Kessel as set forth in Board's Exhibit 6.

The identity of the signatory parties to the correspondence from MFMC, introduced as Board
Exhibits 3 and 4, could easily have been ascertained by Okonuren through discovery, something
which he chose not to do.

Therefore, this Court concludes this assignment of error by Okonuren is without merit.

     2. Whether the copy of the "Final Sanction Notice" from the USDHHS, Office of Inspector
     General, was certified, as required by Section 73-25-29(11), necessary to establish a prima
     facie case?

Okonuren contends that the Board failed to meet the requirements set forth in sub-section (11) of
§ 73-25-29 by failing to introduce a certified copy of the Notice of Final Sanction imposed by the
USDHHS, Office of Inspector General. The last sentence of this section states that a "certified copy
of the Notice of Final sanction being prima facie evidence thereof." In other words, to meet the
burden of proof necessary to impose disciplinary action against a physician, under this particular
section, all that the Board needs to do is introduce a certified copy of the Notice of Final Sanction.
This Court finds that is exactly what the Board did.

The December 8, 1990, Final Sanction Notice was introduced as Board Exhibit 5. Two separate
documents precede the actual notice itself. First, is a transmittal letter from William Libercci, Deputy
Director of Health Care Administrative Sanctions, Office of Investigations, addressed to the Board's
complaint counsel. In the letter, Libercci stated: "Enclosed is a certified copy of the Final Sanction
Notice sent to Dr. Okonuren." (Emphasis added.) The second page is the actual certification thereof.
Again, the facts belie Okonuren's assertion. The entire certification reads as follows:

                                          CERTIFICATION

     I, James F. Patton, Director, Health Care Administrative Sanctions Staff, Office of
     Investigations, Office of Inspector General, U. S. Department of Health and Human Services,
     and chief custodian of records of same, do hereby certify that the enclosed copy is a true and
     correct copy of the below listed original documents on file with the Health Care Administrative
     Sanctions Staff, Office of investigations, in the case of Olufemi Olusola Okonuren, M.D. Letter
     to Olufemi Olusola Okonuren, M.D., dated November 30, 1990.

The above certification was duly sworn before a notary public on December 20, 1990. Simply stated,
this Court finds the Final Sanction Notice was clearly certified. Therefore, this Court concludes
Okonuren's assertion is without merit and Board Exhibit 5 was sufficient, in and of itself, to establish
a prima facie case against Okonuren.

     3. Whether the basis for disciplinary action, i.e., violation of Sub-Section (11), of Section
     73-25-29 violates the prohibition against ex post facto laws in the Mississippi Constitution?

On this issue Okonuren states that the conduct which constituted the basis for revocation of his
license occurred two years prior to the effective date of the statute that is the basis for the revocation
of his license. He asserts that such penal action violates prohibitions against the ex post facto law in
the Mississippi Constitution.

This Court finds that Okonuren is factually and legally incorrect. Section 73-25-29 was amended to
incorporate Sub-Section (11) by chapter 314, Laws of 1989, effective July 1, 1989. We do not
disagree that some of Okonuren's conduct giving rise to the sanction, occurred prior to 1989.
Notwithstanding, the primary event which triggers authority by the Board to take action is a "Final
Sanction" imposed by the USDHHS, Office of Inspector General. The Notice of Final Sanction did
not occur until November 30, 1990, well after the effective date of the act.

Notwithstanding the above, the prohibitions against ex post facto laws have no application
whatsoever to proceedings before a state administrative agency. The ex post facto doctrine applies
only to purely criminal proceedings. See Harisiades v. Shaughnessy, 342 U.S. 580, 72 S. Ct. 512, 96
L. Ed. 586 (1952) (ex post facto doctrine not applicable to deportation case); U.S. v. D.K.G.
Appaloosas, Inc., 829 F.2d 532 (5th Cir. 1987) (ex post facto doctrine not applicable to property
forfeiture for drug violations), cert. denied, One 1984 Lincoln Mark VII Two-Door v. U.S., 485
U.S. 976 (1988); U.S. v. 5708 Beacon Drive, Austin, Texas, 712 F. Supp. 525 (S.D. Miss. 1988) (
ex post facto doctrine not applicable to civil forfeiture proceedings), aff'd, 875 F.2d 859 (5th Cir.
1989).

     4. Whether the Board's action was based on a "Final Sanction" imposed by the Department
     of Health and Human services, office of Inspector General?

Okonuren asserts that the Notice of Final Sanction rendered by the Inspector General of the
USDHHS, is not a "Final Sanction" by reason of rights granted under the Social Security Act and
related Federal Rules and regulations. In other words, Okonuren is attempting to apply a federal
standard as to what is "final" and fails to understand the clear meaning of Sub-Section (11) of Section
73-25-29.

The specific event which triggers authority by the Board to take disciplinary action under Sub-
Section (11) is described as follows:

     Final Sanctions imposed by the USDHHS, Office of Inspector General, or any successor federal
     agency or office, based upon a finding of incompetency, gross misconduct or failure to meet
     professionally recognized standards of health care imposed by the USDHHS, Office of
     Inspector General.

(Emphasis added.)

"Final Sanction," as used in the Mississippi Medical Practice Act, simply means: (a) a sanction being
enforced and in effect; and (b) implemented by the agency identified, i.e., office of Inspector General,
USDHHS. The question of conclusiveness and finality of an administrative determination should take
into consideration the specific language of the statute involved and the facts of each case. Simply
stated, the term "final" as used in different situations conveys different meanings. The term is also
used as indicating not that an administrative order is immune from judicial review or other kinds of
interference or contests, but that it has reached a stage of completeness, i.e., is then in full force and
effect. See 2 Am.Jur.2d Administrative Law § 483 (1964). More importantly, whether or not an
administrative determination is final, depends primarily upon the intent of the legislature as expressed
in the statute governing the proceeding.

The Final Sanction Notice was introduced as Board Exhibit No. 5. The transmittal letter to the
complaint counsel of the Board clearly identified the document as the "Final Sanction Notice." This
document clearly states that Okonuren was then being excluded from participation in the Medicare
program. The fact that Okonuren, under federal statutes, had the right to appeal to an administrative
law judge and then to the Departmental Appeals Board does not stay or otherwise alter the fact that
Okonuren was then excluded from participation in the Medicare program for reasons bearing upon
his "professional competence, professional performance or professional integrity."

Secondly, and most importantly, had the Mississippi Legislature intended to require a "final sanction"
from an administrative law judge, Departmental Appeals Board or the Secretary of Health and
Human Services, it could have simply so stated. Instead, the language clearly requires a final sanction
"imposed by the USDHHS, Office of Inspector General." This is the very agency which imposed the
"final sanction." The November 30, 1990, letter to Okonuren advising him of his exclusion from the
Medicare program was from James F. Patton, Director, Health Care Administrative Sanctions Staff,
Office of Investigations, Office of Inspector General, U. S. Department of Health and Human
Services. Thus, this Court concludes the statutory prerequisites have been met and this issue is
without merit.

     5. Whether the "Final Sanction" was based upon a finding of "incompetency" or "failure
     to meet professionally recognized standards of health care," as required by Subsection (11),
     Section 73-25-29?

Okonuren asserts that the final sanction imposed against him had nothing to do with incompetence,
gross misconduct or failure to meet professionally recognized standards of care. He states that the
Department of Health and Human Services made no findings themselves related to the issue, but
based the findings upon an agency of the State of Mississippi which conducted an investigation and
excluded Okonuren from participation in the State Medicaid program. Further, it is the position of
Okonuren that in order for the Department of Health and Human Services to make a finding of
incompetence, gross misconduct, or failure to meet recognized standards of health care, it must
invoke its own administrative proceedings and give the accused due process. We disagree with
Okonuren's argument.

The agency at the state level which reviewed Okonuren's conduct is the Mississippi Foundation for
Medical Care, Inc. As stated by the Administrative Law Judge (Finding of Fact No. 5, page 3 of
Board Ex. 6), the MFMC is the "peer review organization (PRO) for the State of Mississippi."
MFMC has a contract with the State of Mississippi to review services rendered by Medicaid
providers in Mississippi, and to make recommendations concerning provider sanctions. Further, the
Social Security Act contemplates the utilization of such state health care programs as a means to
determine a physician's qualification to participate in the Medicare program at the federal level.
Again, Administrative Law Judge Kessel recognized this when he concluded that, "Mississippi
Medicaid is a state health care program within the meaning of Sections 1128(h) and 1128(b)(5)(B) of
the Act." (Finding of Fact 7, page 3 of Board Ex. 6.) The Social Security Act clearly contemplates
the use of such state agencies as the Mississippi Department of Medicaid and MFMC as a basis to
review provider services. It was in response to such a review that Okonuren was found to have failed
to meet professionally recognized standards of health care.

Okonuren further asserts that the only basis for his exclusion from the Medicare program was
"unnecessary laboratory testing." As stated in the sanction notice dated November 30, 1990,
Okonuren was advised that his exclusion from participation in the Medicare program was due to the
fact that he had been excluded from a state health care program "for reasons bearing on your
professional competence, professional performance or professional integrity." This fact was
wellrecognized by both the Administrative Law Judge who reviewed the action of the Office of
Inspector General, Department of Health and Human Services, and by the members of the Mississippi
State Board of Medical Licensure.

In order to grasp the extent to which Okonuren's conduct failed to meet "professionally recognized
standards of health care" one need only look at the November 30, 1990, Final Sanction Notice as
well as the findings of fact set forth by the Administrative Law Judge. A number of such findings are
noted hereinabove and we see no reason to repeat them here.

Okonuren was found to have performed medically unnecessary tests in such high percentages as to
clearly deviate from "professionally recognized standards" and seriously questioning "Okonuren's
ability to practice medicine as a trustworthy practitioner." Okonuren was found to have ordered
unnecessary lab tests "virtually every time those patients visited him." Finally, it was the finding of
MFMC, the Inspector General for the USDHHS, the Administrative Law Judge and the Board that
Okonuren's conduct demonstrated a risk to patients by giving inappropriate diagnoses of patients'
illnesses, thereby placing his patients at risk.

It is interesting to note that the Administrative Law Judge found Okonuren to be a "manifestly
untrustworthy provider." Following his appearance before the Board and introduction of evidence
both by complaint counsel and Okonuren, the Board found that Okonuren's testimony illustrates
"little if any change in his attitude subsequent to the decision rendered by the Administrative Law
Judge."

It is true that the Mississippi statute does not set forth lack of "financial integrity" or
"untrustworthiness" as grounds for sanction. However, Okonuren's failure to meet "professionally
recognized standards of health care," as clearly established in the record, was such as to compel the
Administrative Law Judge and Board to question Okonuren's financial integrity and trustworthiness.

Okonuren is asking this Court to review the facts and impose less discipline. This Court has stated,
regarding qualifications of physicians: "The evaluation of professional proficiency of doctors is best
left to the specialized expertise of their peers, subject only to limited judicial surveillance." Wong v.
Carden Park Community Hospital, 565 So. 2d 550, 553 (Miss. 1990). Even more explicitly in
Riddle v. Mississippi State Bd. of Pharmacy, 592 So. 2d 37 (Miss. 1991), this Court stated:

     We take (appellant's) complaint against the severity of the sanction as an invitation for this
     Court to separately evaluate the findings and the punishment. We decline the invitation. . . . Our
     traditional standard of review, whether or not arguably allows such a determination, does not
     obligate us to separately second guess an administrative agency's imposition of sanction. We
     take this position in recognition of the unique position administrative agencies hold. The agency
     charged with regulating certain activities knows best how to police its own. This seems
     especially true where an agency commission comprised of fellowpractitioners . . . sits in
     judgment of one of its own.

592 So.2d at 43-44 (ellipses original; emphasis added).

                                            CONCLUSION

It is a well-established rule of law that whenever the record contains affirmative proof supporting the
view of each side, the Court must defer to the Board's expertise and experience. State Bd. of
Psychological Examiner v. Coxe, 355 So. 2d 669, 671 (Miss. 1978); Southern Farm Bureau
Casualty Ins. Co. v. Nat'l Bureau of Casualty Underwriters, 254 Miss. 445, 181 So. 2d 154, 156
(1965); Johnson v. Arkansas Bd. of Examiners in Psychology, 808 S.W.2d 766, 768 (Ark. 1991).

Here this Court concludes the record more than substantially supports the findings of fact of the
Board. Thus, the Board's decision rendered September 27, 1991, revoking Okonuren's certificate to
practice medicine in the State of Mississippi, cannot, therefore, be labeled "arbitrary and capricious."
Okonuren received adequate notice and opportunity for hearing, attended the hearing in person, was
represented by counsel, and introduced evidence and testimony on his behalf. The action of the Board
was based upon a properly certified document evidencing a "Final Sanction Notice" by the USDHHS,
Office of Inspector General, excluding Okonuren as a provider of Medicare based upon a finding of
his "failing to meet professionally recognized standards of health care." Therefore, as a matter of law,
this Court affirms the Board's determination.

AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS AND
SMITH, JJ., CONCUR. BANKS, J., NOT PARTICIPATING.